DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2022, has been entered.
Response to Amendment
	This Office action is in response to the amendment filed September 13, 2022. Claims 21, 26, 29, 34, and 38 are amended, and claims 21-40 are pending and addressed below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 24-29, 32-35, and 37-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demarais et al. (“Demarais” US 8545447).
	Regarding claims 21, 24-29, 32-35, and 37-40, Demarais discloses a clot retrieval device comprising:

    PNG
    media_image1.png
    308
    594
    media_image1.png
    Greyscale

(claims 21, 29, and 38) a device body (126) having a tubular medial section (see annotated Fig. 5A above; wherein “tubular” is not limited straight walls, but includes bulged tubular shapes, such as a barrel-shaped as disclosed in Demarais) and tapered proximal and distal ends (see annotated Fig. 5A), the device body having a radially compressed configuration when in a delivery catheter (146) (C14, L11-14) and a radially expanded configuration when outside of the delivery catheter (see Fig. 5A); 
wherein the plurality of struts define a plurality of open cells (see Fig. 5); and
		(claim 21) a coil positioned within the device body (140), wherein the coil applied outward force against the plurality of struts to help prop open the device boy (C13, L51-53; such that when the coil 140 is engaged with the device body 126 in the expanded state, there is an outward force that helps prop open the device body 126 when the device body 126 is directed radially inward); or
		(claim 29) a spring positioned within the device body (140) (C13, L38-40 describes the material as a helical wire formed of spring material), wherein the spring radially expands and applies outward force against the plurality of struts to help prop open the device body (C13, L51-53; such that when the spring 140 is engaged with the device body 126 in the expanded state, there is an outward force that helps prop open the device body 126 when the device body 126 is directed radially inward); or
		(claim 38) an inner element positioned within the device body (140); and wherein the inner element radially expands and applies outward force against the plurality of struts to help prop open the device body (C13, L51-53; such that when the spring 140 is engaged with the device body 126 in the expanded state, there is an outward force that helps prop open the device body 126 when the device body 126 is directed radially inward);
	(claims 24 and 32) further comprising at least one elongated element positioned in the device body spanning at least one of the tapered proximal and distal ends of the device body (122), wherein the coil/spring is connected to the elongated element (see Fig. 5A);
	(claims 25 and 33) wherein the elongated element is a wire or a tube (element 122 described as “tubular shaft” in the specification and shown as a tube in Fig. 5A);
	(claims 26 and 34) wherein the coil/spring is positioned only within the tubular medial section of the device body and does not extend into the tapered proximal and distal ends of the device body when the device body is in the radially expanded configuration (see annotated Fig. 5A above);
	(claims 27 and 35) the coil/spring having an elongated configuration when the device is in the radially compressed configuration (C14, L11-14 discloses a sheath advancing over the coil/spring 140 to cause it to radially collapsed, which would necessitate an elongated configuration of the coil/spring 140 compared to the radially expanded configuration), and an expanded configuration when the device is in the radially expanded configuration (see Fig. 5A);
	(claims 28 and 37) wherein the tapered proximal and distal ends form closed ends (see Fig. 5A);
	(claim 39) wherein the inner element is a coil or spring (C13, L38-40 describes the material as a helical wire formed of spring material; Fig. 5A shows the inner element 140 as a coil); and
	(claim 40) the inner element having a substantially linear profile when the device body is in the radially compressed configuration (C14, L11-14 discloses a sheath advancing over the inner element 140 to cause it to radially collapsed, which would necessitate a substantially linear profile of the inner element 140 compared to the radially expanded configuration).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-23 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Demarais as applied to claims 21 and 29 above, and further in view of Wulfman et al. (“Wulfman” US 20080103516).
	Regarding claims 22-23 and 30-31, Demarais discloses the clot retrieval device of claims 21 and 29, but not (claims 22 and 30) wherein the coil/spring is radiopaque; or (claims 23 and 31) wherein the coil/spring is composed of platinum, palladium, gold, or tantalum.
	However, Wulfman discloses coating cutting surfaces with radiopaque material, such as gold or platinum ([0045]).
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to combine the radiopaque coating taught by Wulfman with the cutting surfaces of the coil/spring 140 of Demarais because it makes the cutting surfaces radioscopically visible to the user (Wulfman, [0045]). The motivation for the modification would have been to assist the user in guiding and positioning the cutting surfaces relative the occlusion (Wulfman, [0045]).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Demarais as applied to claim 29 above, and further in view of Bowman (US 20160058459).
	Regarding claim 36, Demarais discloses the clot retrieval device of claim 29, but not further comprising a plurality of connected device bodies.
	However, Bowman discloses a clot retrieval device comprising a plurality of connected device bodies (303; see Fig. 4).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of connected device bodies, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771